Appellate Case: 21-6076     Document: 010110719037       Date Filed: 08/02/2022   Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 2, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-6076
                                                     (D.C. No. 5:20-CR-00177-J-1)
  DIQRON LAMAR MASK, a/k/a Jizzle                            (W.D. Okla.)
  Tramp,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Petitioner Diqron Lamar Mask appeals his sentence, asserting that the district

 court incorrectly calculated the sentencing guidelines range based on an improper

 definition of “controlled substance.” Exercising jurisdiction under 28 U.S.C. § 1291

 and 18 U.S.C. § 3742, we affirm.

                                            I.

       Oklahoma City police arrested Petitioner after responding to a rollover

 accident and discovering a loaded, stolen firearm in his vehicle. A federal grand jury



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6076    Document: 010110719037         Date Filed: 08/02/2022     Page: 2



 indicted Petitioner for being a felon in possession of a firearm in violation of 18

 U.S.C. § 922(g)(1). He pleaded guilty in February 2021.

       The presentence investigation report (“PSR”) assigned Petitioner a base

 offense level of 20 for a prior controlled substance conviction under U.S.S.G.

 § 2K2.1(a)(4)(A). Petitioner received a two-point increase under § 2K2.1(b)(4)(A)

 for possession of a stolen firearm but a three-point reduction under § 3E1.1 for

 acceptance of responsibility and assisting authorities, resulting in a total offense level

 of 19. The PSR calculated Petitioner’s criminal history score as nine under U.S.S.G.

 §§ 4A1.1 and 4A1.2. He received five points for prior convictions and two points for

 commission of the instant offense while under a deferred sentence for burglary and

 suspended sentence for possession of a firearm and a controlled substance with intent

 to distribute. This score yielded a criminal history category of IV and a

 recommended sentencing range of 46–57 months.

       Petitioner objected to his base offense level and argued, as he does on appeal,

 that his prior conviction for possession of a controlled substance does not qualify as a

 “controlled substance offense” under U.S.S.G § 4B1.2(b). So, he argues, his base

 offense level should have been 14 with a sentencing range of 18–24 months.

 Petitioner also filed a sentencing memorandum that the district court construed as a

 motion for downward variance. The court adopted the PSR without change, but

 granted the downward variance due to Petitioner’s age, remorse, and “lack of

 youthful guidance.” It issued a sentence of thirty-six months’ imprisonment with



                                             2
Appellate Case: 21-6076    Document: 010110719037        Date Filed: 08/02/2022      Page: 3



 three years’ supervised release. Petitioner argues on appeal that the district court

 incorrectly calculated his sentencing range and committed procedural error.

                                            II.

       We review the district court’s sentence for an abuse of discretion. United

 States v. Lente, 647 F.3d 1021, 1030 (10th Cir. 2011). In evaluating a sentencing

 court’s alleged procedural error in calculating or explaining a sentence, we review

 the court’s legal conclusions de novo and its factual findings for clear error. United

 States v. Alapizco-Valenzuela, 546 F.3d 1208, 1214 (10th Cir. 2008).

       Petitioner argues a U.S.S.G. § 4B1.2(b) controlled substance offense only

 includes the federal definition of controlled substance set forth in Section 102 of the

 Controlled Substances Act. See 21 U.S.C. § 802. He relies on our reasoning in

 United States v. Cantu, 964 F.3d 924 (10th Cir. 2020). Petitioner recognizes our

 holding in United States v. Jones, 15 F.4th 1288 (10th Cir. 2021), forecloses his

 argument, but appeals “[i]n the event the law changes.”

       We held in Jones that § 4B1.2(b), by its plain language, “necessarily applies to

 and includes state-law controlled-substance offenses.” 15 F.4th at 1292. Petitioner

 pleaded guilty in 2018 to possession of a controlled substance with intent to

 distribute, a state-law controlled-substance offense, and received a seven-year

 sentence “with all suspended except 6 months.” The PSR and the district court

 properly considered this a “controlled-substance offense” for purposes of § 4B1.2(b)

 and appropriately assigned Petitioner a base offense level of 20. The district court

 relied on a correctly calculated PSR, considered the sentencing guidelines and 18

                                            3
Appellate Case: 21-6076    Document: 010110719037        Date Filed: 08/02/2022    Page: 4



 U.S.C. § 3553(a) factors, and granted Petitioner a downward variance, sentencing

 him to ten months fewer in prison than the minimum recommended by the guidelines

 range. We find no procedural error in the district court’s sentence calculation and

 determine it did not abuse its discretion in calculating Petitioner’s sentence.

       AFFIRMED.


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




                                             4